United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4065
                                   ___________

Juan Luis Leonor,                          *
                                           *
             Appellant,                    *
                                           *   Appeal from the United States
      v.                                   *   District Court for the
                                           *   District of Nebraska.
Fred Britten, in his individual and        *
official capacity; Unknown Hillman, in     *
his individual and official capacity;      *   [UNPUBLISHED]
Unknown Jurrens, in his individual and     *
official capacity; Unknown Hopkins,        *
in his individual and official capacity;   *
Harold W. Clark, in his individual and     *
official capacity; Unknown Kenney, in      *
his individual and official capacity;      *
Unknown Ishewood, in his individual        *
and official capacity; Unknown Hecky,      *
in his individual and official capacity;   *
J. Hurt, Case Worker at “TSCI,” in his     *
individual and official capacity; Kurk     *
Kinland, Former Unit Administrator         *
and Acting Warden at “TSCI,” in his        *
individual and official capacity;          *
Michael Unknown, Case Worker at            *
“TSCI,” in his individual and official     *
capacity,                                  *
                                           *
             Appellees.                    *

                                  ___________

                             Submitted: April 7, 2008
                                Filed: April 11, 2008
                                 ___________
Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Nebraska inmate Juan Luis Leonor appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 lawsuit. Having conducted de novo
review, see Hartsfield v. Nichols, 511 F.3d 826, 829 (8th Cir. 2008), we affirm. We
need not reach the issue of qualified immunity, because we find that Leonor failed to
establish any trialworthy issues regarding actual injury. See White v. Kautzky, 494
F.3d 677, 680 (8th Cir. 2007) (because actual-injury requirement concerns standing
to bring claim, actual-injury issue must first be decided; inmate must establish state
has not provided opportunity to litigate claim challenging sentence in court of law,
which resulted in actual injury, i.e., hindrance of nonfrivolous and arguably
meritorious legal claim); Hartsfield, 511 F.3d at 832 (finding speculative inmate’s
claim that any postconviction complaint inmate would have filed would have been
insufficient); see also Lewis v. Casey, 518 U.S. 343, 354 (1996) (rejecting proposition
that state must enable inmate to litigate effectively once in court). We also find no
abuse of discretion in the district court’s denial of relief under Federal Rule of Civil
Procedure 59(e). See Parton v. White, 203 F.3d 552, 556 (8th Cir. 2000) (per curiam)
(standard of review).

      Accordingly, we affirm and we deny as moot defendants’ motion for summary
affirmance.
                     ______________________________




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                          -2-